Citation Nr: 1815391	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-39 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) (previously rated as anxiety disorder). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2009 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran filed a claim for PTSD. The November 2009 rating decision denied service connection for PTSD, while the September 2010 rating decision granted service connection for bipolar disorder and anxiety disorder and assigned a 50 percent disability rating under diagnostic code (DC) 9432.  In a notice of disagreement (NOD) filed in October 2010, the Veteran indicated that the proper diagnosis for his condition should have been PTSD. The Veteran also disagreed with the 50 percent disability rating assigned.  The Board notes that the November 2009 rating decision did not become final as the Veteran filed the NOD in less than a year.

A December 2016 medical opinion of record clarified that the Veteran's symptoms are attributable to PTSD rather than bi-polar disorder.  This opinion also indicated that the Veteran's anxiety is a symptom of his PTSD.  In consideration this evidence, the Board finds that the Veteran's condition is better characterized as an acquired psychiatric disorder to include PTSD.  In light of this finding, a modification of the applicable DC is necessary because DC 9411 for PTSD better reflects the nature of the Veteran's disability.  Therefore, the Board has evaluated the severity of the Veteran's impairment under DC 9411as explained below.  Notably, both DC 9432 and DC 9411 are part of the general rating formula for mental disorder; thereby the change in the DC does not result in contemplation of different symptoms.  

The Veteran testified before the undersigned in November 2016 and transcript of that hearing is of record.  

The Veteran has filed a claim for total disability based on individual unemployability based on multiple service-connected disabilities.  This claim was denied by the RO in a rating decision and the Veteran has filed a notice of disagreement.  Although employability was discussed at the time of the Board hearing, the Board finds that the evidence does not raise the issue of TDIU as to the psychiatric disability alone.  The evidence, to include the Veteran's formal claim, assert that the combined effect cause unemployability.  The issue is not currently before the Board and the Board does not remand the issue for a Statement of the Case as it evident that the RO continues to process the claim.

 
FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 50 percent for PTSD have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor her representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations in April 2016 and July 2014.  The record also contains VA medical opinion dated in October 2016.  As discussed in greater details below, the Board finds these examinations and opinion to be adequate upon which to adjudicate the merits of this appeal.  


II. Increase Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  In the Rating Schedule, DCs are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).   

As noted above, the Veteran's condition is evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130(2017). 

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Veteran's acquired psychiatric disorder is currently evaluated as 50 percent disabling.  However, the Board finds that the evidence supports a 70 percent rating, but not higher.  

In an October 2016 medical opinion of record, Dr. E.F. wrote that the Veteran has severe anxiety attacks, obsessive behaviors, illogical speech, depression, panic attacks, grossly inappropriately behavior, disorientation, irritability, and inability to control impulses.  Dr. E.F. further explained that these symptoms severely interfere with the Veteran's ability to function in social settings and at work.  Specifically, the examiner noted that the Veteran reports aimlessly driving around, inventing unnecessary tasks to fill his time, extreme procrastination, inability to handle stress, and inability to maintain relationships.

Similarly, an April 2016 Disability Benefit Questionnaire (DBQ) reflects that the Veteran's psychiatric disorder is manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing effective work and social relationships, and difficulty adopting to stressful circumstances.  The examiner concluded that these symptoms would result in occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

In addition, the Veteran underwent VA examination in July 2014, where PTSD symptoms of depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory loss, disturbances of motivation and mood, and difficulty maintaining effective work and social relationships were noted. The examiner concluded that these symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

Furthermore, review of the VA treatment records from October 2011, December 2010, and May 2010 shows that the Veteran had a low imminent risk of suicide.    

In summary, the Veteran's PTSD is manifested by symptoms such as risk of suicide, obsessional rituals, illogical speech, depression, panic attacks, impaired impulse control, unprovoked irritability, spatial disorientation, difficulty adopting stressful circumstances, as well as difficulty forming and maintaining effective relationships.  A holistic review of the record shows that the Veteran's overall social and occupational impairment rises to the level contemplated by a 70 percent disability rating.   

However, the evidence does not establish total occupational and social impairment due to symptoms such as gross impairment in thought process, persistent delusions or hallucinations to warrant a 100 percent disability rating.  That is, the Board has considered all the lay and medical evidence of record and finds that the level of disability is not reflected by total social and occupational impairment.  As summarized above, the record reflects that the Veteran retains some functional ability socially and occupationally, and on this basis, the 100 percent schedular rating does not reflect the level of impairment during the appellate period.


ORDER

Throughout the appeal period, entitlement to an initial 70 percent rating for an acquired psychiatric disorder, to include PTSD throughout the period of the appeal is granted, subject to the criteria applicable to the payment of monetary benefits [this 70 percent rating under Diagnostic Code 9411replaces the ratings previously assigned to anxiety disorder under DC 9432].




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


